DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/20 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	In lines 9-11, claim 1 states “the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft”. In applicant’s figures, there appears to be no air inlet of the outer can and no plurality of openings in the elongate central part which are axially aligned with respect to an axial direction of the shaft. Therefore, the intended scope of this limitation is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
	Dependent claims are rejected based on their dependency to the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woollenweber US 5,904,471 in view of Clendenen US 2011/0068661.
 	In Figs 2-4, Woollenweber discloses:
 	1.  A compressor (see the title) comprising: a stator assembly comprising a plurality of stator elements (see motor windings 17 which appear to be what applicant refers to as stator elements); a rotor assembly (15) comprising a shaft (see shaft in annotated Fig 2 herein) to which is mounted at least one bearing (24, 25), a magnet (see magnets in col 2, lines 16-21) and an impeller (11);  a support body (18);  and an outer can (19) comprising an air inlet (see air inlet in annotated Fig 2 herein wherein the air inlet is the open right end of the compressor which receives air into 20 and 23);  wherein the support body comprises a hollow elongate central part (18 is a hollow elongate centrally located part as in Fig 2) to which is mounted the at least one bearing (24. 25) and inside which the magnet is positioned (15 is located inside 18), the elongate central part comprising a plurality of openings (23), and the air inlet of the outer can is axially aligned at least partially with the plurality of openings in the elongate central part (see annotated Fig 2 wherein the air inlet is aligned axially [i.e. at least partially overlaps in the axial direction] with the openings 23). 
  	It is believed that one of ordinary skill in the art would understand that the magnets of Woollenweber are permanent magnets. In any event, Clendenen discloses the use of a permanent magnet rotor 32 (see 0017).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize permanent magnets as taught by Clendenen in the rotor 
 	

    PNG
    media_image1.png
    711
    897
    media_image1.png
    Greyscale

 	

 	Regarding claims 2-3 and 7, Woollenweber as modified above in claim 1 discloses:
 	2.  The compressor of claim 1, wherein the air inlet comprises at least one opening such that air enters the compressor in a direction having both axial and radial components (See Figs 2-4 wherein the air inlet is a large opening that is structurally capable of allowing air that enters 
 
 	3.  The compressor of claim 1, wherein the outer can (19) is spaced apart from the support body (18) to form an annular airflow pathway (20; see col 2 lines 46-52). 

 	7.  The compressor of claim 1, wherein, in use, air flows through the compressor both inside the support body, and outside the support body (see col 2 lines 50-52).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woollenweber US 5,904,471 in view of Clendenen US 2011/0068661 in further view of Ziegler US 2016/0204676 .
 	Regarding claim 5, in Fig 3 of Woollenweber, wires from the stator are routed radially to control electronics (see col 3 lines 1-4), and in Fig 2 Woollenweber discloses the wires 32 exiting axially at the inlet of the compressor are led to an appropriate electronic control unit (see col 2 lines 64-66). However, Woollenweber does not specifically disclose the use of a printed circuit board. 
 	Clendenen discloses the use of a printed circuit board 60 for mounting electronic components 58 of a motor controller 14 (see 0018). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a printed circuit board as taught by Clendenen in the 
 	Neither Woollenweber nor Clendenen discloses the board is mounted to an end of the outer can proximate the air inlet.
 	In Fig 10, Ziegler discloses mounting an electronics board (16) to an end of the outer can (see outer can in annotated Fig 10 herein) proximate the air inlet (see air inlet in annotated Fig 10 herein wherein the air inlet is where air enters the outer can at the end of the outer can). It is noted that in Fig 2 Woollenweber discloses the wires 32 exiting axially at the inlet of the compressor are led to an appropriate electronic control unit (see col 2 lines 64-66) thereby indicating the control unit may be located in such a position. 
 	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mount the printed circuit board of Woollenweber as modified above to an end of the outer can proximate the air inlet as taught by Ziegler to gain the benefit of providing cooling through convection as taught by Ziegler in 0046.
 

    PNG
    media_image2.png
    1076
    773
    media_image2.png
    Greyscale

. 

 
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vande Sande US 2012/0128512 on view of Otto US 3,807,040 in further view of Woollenweber US 5,904,471.
 	In Fig 17, Vande Sande discloses:
 	1.  A compressor (see turbocompressor in the title) comprising: a stator assembly (5, 6) comprising a plurality of stator elements (see motor coils 5 which appear to be what applicant refers to as stator elements, and/or stator core segments 1); a rotor assembly (12) comprising a shaft (see Fig 17 and 0089 at line 1), a permanent magnet (see 0088) and an impeller (11); and an outer can (7) comprising an air inlet (14).
 	Vande Sande does not disclose any details of the support for the shaft other than a reference to “bearing functionality” and thus does not explicitly disclose at least one bearing mounted to the shaft; a support body; wherein the support body comprises a hollow elongate central part to which is mounted the at least one bearing and inside which the magnet is positioned. 	

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to the incorporate the rotor shaft support system of Otto in the compressor of Vande Sande [As a simple substitution for whatever rotor shaft support is already in Vande Sande (the details of which are not provided in the drawings of Vande Sande) as per MPEP 2141 III (B) & MPEP 2143 I (B): Simple Substitution of one known element for another to obtain predictable results] to gain the benefit of supporting the rotor shaft with the known rotor shaft support system of Otto wherein supporting the shaft is the predictable result of utilizing the rotor shaft support system of Otto.
 	It is noted that the rotor of Vande Sande has a permanent magnet rotor (see 0088) inside a stator (5, 6) and Otto also discloses the rotor is disposed inside the stator (see col 3, 
 	Vande Sande discloses openings 14 on the radial sides of the outer can 7 which would not be axially aligned with the plurality of openings between the beams 15 of Otto, and thus Vande Sande as modified above does not disclose the air inlet of the outer can and the plurality of openings in the elongate central part would be axially aligned with respect to an axial direction of the shaft.
	However, Woollenweber discloses the use of an air inlet on the axial end of the outer housing 19 (see air inlet in annotated Fig 4 herein which corresponds to the air filter 50 which filters air entering the air inlet of the outer can/housing 19).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an air inlet on the axial end of the outer can of Vande Sande as taught by Woollenweber to gain the benefit of using configuration that allows for the air entering the motor to be filtered with a filter (see filter 50 in Fig 4 of Woollenweber ) as taught by Woollenweber in col 3, lines 46-48. 
 	Vande Sande as modified by Otto and Woollenweber above would have a large air inlet on the axial end out the outer can (inlet in the outer housing 19 of Woollenweber as applied to Vande Sande) and thus the air inlet of the outer can and the plurality of openings in the elongate central part (openings between the beams 15 of Otto as applied to Vande Sande) 


    PNG
    media_image3.png
    1167
    824
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    732
    666
    media_image4.png
    Greyscale
Regarding claim 3, Vande Sande discloses the outer can (7 of Vande Sande) is spaced apart from the stator (12, 15 of Otto) to form an annular airflow path (see radially outer airflow path 15 of 
 	However, Woollenweber discloses spacing apart the support body (18) and the outer can (19) to create an annular airflow path (see Fig 2 at 20 and see col 2 lines 46-52).        
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to space apart the support body (12, 15 of Otto as applied to Vande Sande) from the outer can (7 of Vande Sande) in the system of Vande Sande as modified above in claim 1 to gain the benefit of maintaining the radially outer airflow path 15 of Vande Sande (see 0090 of Vande Sande) to cool the outside of the stator (see 0091 of Vande Sande).
 	Regarding claim 4, Vande Sande as modified above in claim 3 discloses wherein the stator elements (5 and/or 6 of Vande Sande) are positioned with respect to the plurality of openings (openings between the beams 15 of Otto as applied to Vande Sande), and are fixed to the support body (elements 12 and 15 of Otto as applied to Vande Sande) such that they are cooled by airflows on an inside and outside of the support body (see Fig 17 of Vande Sande where cooling fluid flows both inside and outside the stator wherein the support body [elements 12 and 15 of Otto as applied to Vande Sande] has openings between the beams 15 and openings in the end shields 12 as shown in annotated Figs 1-2 herein).


Response to Arguments
Applicant argues:

II.    Drawing Objections
The Drawings are objected to for not showing every feature of the invention specified in the claims. Applicant respectfully submits that the objections to the drawings have been rendered moot in light of the amendments to claims 1, 4, and 6 intended to clarify the features recited in those claims.
Claim 1 now recites, in part (emphasis added):
“wherein the support body comprises a hollow elongate central part to which is mounted the at least one bearing and inside which the magnet is positioned, the elongate central part comprising a plurality of openings, and the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft.”
Claim 1 has been amended to clarify the recited orientation of the air inlet of the outer can and the plurality of openings in the elongate central part. In response to Applicant’s last response, the Examiner states that Applicant’s arguments “do[] not argue the actual limitations of the claim.” (Final Office Action at 18.) In light of the Examiner’s explanation, Applicant has amended claim 1 as indicated above to clarify the orientation of the air inlet and openings with respect to the axial direction of the shaft.
The above recited feature (as now amended) is shown in, inter alia, FIG. 2 of the drawings (reproduced below with annotations).

    PNG
    media_image5.png
    385
    350
    media_image5.png
    Greyscale

 As shown in the annotated figure above, both the air inlet 134 of the outer can and the air inlet 118 of the elongate center part are aligned in the same orientation with respect to the central axis (annotated in the figure by the dashed arrow) of the compressor 100. A person of skill in the art would recognize that the recited “air inlet of the outer can is axially aligned at least partially with the plurality of openings in the elongate center part,” is evident in at least FIG. 2. As described in paragraph [0021], applicant’s specification explicitly describes FIG. 2 stating that “[a]s can be seen from FIG. 2, the air inlet 134 of the outer can 130 is axially aligned with the openings 118 in the support body 116.”
Applicant believes that the above amendment clarifies the recited orientations of the air inlet and the plurality of openings with respect to the shaft so as to obviate the objection to the drawings. However, Applicant welcomes any suggestions from the Examiner, if they feel that further clarification is required.


Examiner’s answer:
 	Firstly, the claim states “the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft”. Applicant argues “both the air inlet 134 of the outer can and the air inlet 118 of the elongate center part are aligned in the same orientation with respect to the central axis (annotated in the figure by the dashed arrow) of the compressor 100.” Thus applicant does not argue the actual limitations of the claim. It is unclear what applicant means by “aligned in the same orientation with respect to the central axis”. Applicant does not provide an explanation of how “aligned in the same orientation with respect to the central axis” relates to the actual claim language. 
 	Secondly, with regard to applicant’s annotated Fig 2, applicant drew a dotted line near the shaft and two arbitrarily shaped circles/ellipses none of which are aligned in the axial direction and then applicant proclaimed ‘A person of skill in the art would recognize that the recited “air inlet of the outer can is axially aligned at least partially with the plurality of openings in the elongate center part,” is evident in at least FIG. 2’. Additionally, applicant points out that the specification states similar language as the claim. However, applicant does not explain how “the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft”. Since Fig 2 does not show the air inlet 134 of the outer can and the plurality of openings 118 in the elongate central part are axially aligned with respect to an axial direction of the shaft, the examiner maintains the drawing objection.


Applicant argues:
 	Claim 1 has been rejected under §112 due to its recitation of “the air inlet of the outer can is axially aligned at least partially with the plurality of openings in the elongate central part.” As described in detail above, claim 1 has been amended to clarify the orientation of the air inlet and plurality of openings, thus obviating this rejection.





Examiner’s answer:
 	The claim states “the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft”. Since no disclosed embodiment (including Fig 2) includes the feature(s) of the air inlet 134 of the outer can and the plurality of openings 118 in the elongate central part are axially aligned with respect to an axial direction of the shaft, the examiner maintains the rejections under 35 USC 112(b).

Applicant argues:
IV. Claim Rejections - 35 U.S.C. § 103
Claims 1-3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Woollenweber (US 5,904,471) in view of Clendenen (US 2011/0068661). Applicant respectfully traverses this rejection.

“wherein the support body comprises a hollow elongate central part to which is mounted the at least one bearing and inside which the magnet is positioned, the elongate central part comprising a plurality of openings, and the air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft.”
Woollenweber fails to teach or suggest the above recited feature. As discussed above with respect to the drawing objections, FIG. 2 of the present application as well as paragraph [0021] of the application as published disclose and require that the “air inlet of the outer can and the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft.” In the Office Action, the Examiner alleges that the open right end of the compressor which receives air into 20 and 23, teaches or suggests the recited air inlet. While Applicant disagrees with this characterization of Woollenweber even assuming, arguendo, that element 20 and 23 represent the recited air inlet, Woollenweber clearly discloses the openings 20 and 23 as being radially aligned as opposed to axially aligned with respect to the axial direction of the shaft as required by independent claim 1. As shown below, the openings 20 and 23 are perpendicularly aligned with respect to the axis of the device, and thus cannot be characterized as be axially aligned, but instead are purely radially aligned. Thus, Woollenwebber cannot be said to teach or suggest “the plurality of openings in the elongate central part are axially aligned with respect to an axial direction of the shaft,” as now recited in claim 1.


    PNG
    media_image6.png
    379
    536
    media_image6.png
    Greyscale

Clendenen fails to make up for the above noted deficiencies of Woollenweber and is not cited by the Office Action for this purpose. Since neither Woollenweber nor Clendenen, either alone or in combination, fail to teach or suggest each and every feature of independent claim 1, Applicant respectfully submits that the rejection of that claims (and claims 2-3 and 7 which depend from it) under 35 U.S.C. §103 as being unpatentable over Woollenweber in view of Clendenen should be withdrawn.
s 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Woollenweber in view of Clendenen and further in view of Ziegler (US 2016/0204676). Claims 5 and 6 depend from independent claim 1. As discussed in detail above, neither Woollenweber nor Clendenen, either alone or in combination teach or suggest each and every feature of independent claim 1. Ziegler fails to make up for the above noted deficiencies of Woollenweber and Clendenen and is not cited by the Office Action for that purpose. Since neither Woollenweber, Clendenen, nor Ziegler, either alone or in combination, teach or suggest each and every feature of independent claim 1, Applicant respectfully submits that the rejection of claims 5-6, which depend from claim 1, under 35 U.S.C. §103 as being unpatentable over Woolleweber, in view of Clendenen, and in further view of Ziegler should be withdrawn.


Examiner’s answer:
	Firstly, as shown in annotated Fig 2 of Woollenweber provided by applicant above, the air inlet is the open right end of the compressor and this open right end of the compressor and the plurality of openings 23 in the elongate central part 18 are axially aligned with respect to an axial direction of the shaft (i.e. the open right end of the compressor overlaps each the openings 23 in the axial direction so that air axially flowing into the air inlet continues to flow axially directly into the openings 23). 
 	Secondly, regarding applicant’s own Fig 2, applicant argues “As shown in the annotated figure above, both the air inlet 134 of the outer can and the air inlet 118 of the elongate center part are aligned in the same orientation with respect to the central axis (annotated in the figure by the dashed arrow) of the compressor 100.” Woollenweber also discloses the air inlet (open right end of the compressor in Fig 2) of the outer can (19) and the air inlet (23) of the elongate center part (18) are aligned in the same orientation with respect to the central axis (annotated by applicant in figure 2 above by the dashed arrow) of the compressor (10). Therefore, by applicant’s own logic, Woollenweber discloses the limitations of claim 1. 
 	Thirdly, applicant admits that Woollenweber discloses radial alignment of the plurality of openings and the air inlet: “As shown below, the openings 20 and 23 are perpendicularly aligned with respect to the axis of the device, and thus cannot be characterized as be axially aligned, but instead are purely radially aligned.” Thus, Woollenweber discloses the plurality of openings and the air inlet are both radially aligned and axially aligned. 
 	It is also noted that claim 2 previously stated “axial and radial components” which were read as components in the axial and radial directions, respectively. Claim 3 previously stated “the outer can is spaced radially from the support body to form an annular airflow pathway” wherein “radially” is clearly shown as the radial direction perpendicular to the axis of the shaft. And, claim 7 previously stated “in use, air flows axially through the compressor both inside the support body, and outside the support body” wherein “axially” clearly referred to the axial direction of the shaft.  
 	Since applicant’s Fig 2 does not appear to disclose the plurality of openings 118 and the air inlet 134 are axially aligned (aligned in the axial direction), when applicant admits Woollenweber discloses the plurality of openings and the air inlet are radially aligned applicant thereby admits that Woollenweber discloses “axially aligned” in the same manner as applicant.
 	

Applicant argues:
Claims 1 and 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Vande Sande (US 2012/0128512) in view of Otto (US 3,807,040) and further in view of Woollenweber. Applicant respectfully traverses this rejection.
In the previous Office Action response, Applicant argued that “Vande Sande already is configured with bearing functionality and thus a person of skill in the art would not be motivated to support the rotor shaft with bearings, as alleged in the Office Action.” (Response dated August 28, 2020.) In response, the Examiner states that “[i]t is unclear to the examiner if applicant is admitting that Vande Sande already discloses these limitations and thus applicant is admitting that there is no need for the teachings of Otto.” This is what Applicant is arguing.

In keeping with the above point, if the Examiner is proposing modifying Vande Sande by adding the support system of Otto to the motor of Vande Sande that already includes its own support system, and which already includes the bearings as described above, then such a modification would render Vande Sande inoperable for its intended purpose. The only space in the motor to add additional elements is intended to allow for air to flow through the motor of Vande Sande. As shown in FIG. 18 of Vande Sande, the motor draws in air to the motor through tight tolerances to cool specific portions of the motor including the magnet 6. Adding the support system of Otto would disrupt the airflow to these components thus leaving the motor inoperable. In other words, the Office Action proposes to add a component to Vande Sande that Vande Sande explicitly discloses it does not need, and fails to explain how to modify Vande Sande to accommodate these additional features. However, looking to Vande Sande, any addition of the support structure of Otto would disrupt the airflow of Vande Sande and thus would render Vande Sande inoperable for its intended operation. Such a combination is legally deficient.
Thus for at least the reasons described above, Applicant respectfully submits that the rejection of claims 1 and 3-4 under 35 U.S.C. §103 over Vande Sande, in view of Otto, in further view of Woollenweber should be withdrawn.

Examiner’s answer:
 	Applicant points out that Vande Sande does disclose some kind of bearing functionality. Of course the shaft must be supported by some kind of bearing as one of ordinary skill in the art would clearly understand. However, Vande Sande does not disclose any details of the support for the shaft and thus does not disclose at least one bearing mounted to the shaft; a support body; wherein the support body comprises a hollow elongate central part to which is mounted the at least one bearing and inside which the magnet is positioned. 
 	It is unclear to the examiner which particular claim limitations that applicant is admitting that Vande Sande already discloses. For example, is applicant admitting that Vande Sande discloses all the limitations “at least one bearing mounted to the shaft; a support body; wherein the support body comprises a hollow elongate central part to which is mounted the at least one bearing and inside which the magnet is positioned”? Whichever limitations applicant is admitting that are already disclosed by Vande Sande, the examiner reserves the right to reject the claim in a parallel rejection including under applicant’s admitted prior art pertaining to Vande Sande. Applicant is asked to clarify the particular claim limitations which applicant admits that Vande Sande already discloses.
 	In any event, since Vande Sande does not disclose any details of the support for the shaft (e.g. there are no bearings and no support for any bearings shown by Vande Sande in Fig 17), one of ordinary skill in the art would be naturally led to utilize the known shaft support configuration of Otto to support the shaft of Vande Sande as a simple substitution under MPEP 2141 II (B) for whatever support is already present in Vande Sande but not shown in the drawings. 
 	Additionally, it is unclear what “tight tolerances” applicant is referring to. Applicant is asked to clarify.
  	As shown in Figs 1-2 of Otto in the rejections above, Otto discloses axial openings in the rotor bearing carrying end shields 12 and openings between the beams 15. The end shields are axially separated from the stator 10 as in Fig 1. Thus, the configuration of Otto allows for flow of cooling air to cool the motor including the magnet 6 on the rotor. Therefore, there would be no disruption of cooling air in the system of Vande Sande.
 	Moreover, applicant appears to admit that Vande Sande already teaches bearings and thereby some kind of support for the bearings. Therefore, somewhere in Fig 17 of Vande Sande (but not shown in Fig 17) there would be bearings and support for those bearings. Applicant is asked to explain how these bearings of Vande Sande (and the support for these bearings) do not already “render Vande Sande inoperable for its intended purpose”, and do not already “disrupt the airflow to these components thus leaving the motor inoperable”, and do not already “render Vande Sande inoperable for its intended purpose because doing so would disrupt the ability of the motor of Vande Sande to cool itself during operation.” Applicant’s basis for argument appears to be entirely contradictory. On the one hand applicant admits bearing functionality (i.e. bearings and supports for those bearings) is already present in Vande Sande (this bearing functionality is not shown in Fig 17), yet applicant then somehow argues that any attempt by the examiner to apply a known bearing support system would automatically “render Vande Sande inoperable for its intended purpose”, and “disrupt the airflow to these components thus leaving the motor inoperable”, and “render Vande Sande inoperable for its intended purpose because doing so would disrupt the ability of the motor of Vande Sande to cool itself during operation.” How can the addition of bearings and support for those bearings automatically “render Vande Sande inoperable for its intended purpose”, and “disrupt the airflow to these components thus leaving the motor inoperable”, and “render Vande Sande inoperable for its intended purpose because doing so would disrupt the ability of the motor of Vande Sande to cool itself during operation” when applicant admits such elements are already present somewhere in Fig 17 of Vande Sande? Applicant’s arguments appear to be logically flawed and contradictory. 
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746